COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Alston and Senior Judge Coleman
UNPUBLISHED



              REBECCA N. WHITTINGTON
                                                                                       MEMORANDUM OPINION*
              v.      Record No. 0335-13-2                                                 PER CURIAM
                                                                                           JULY 16, 2013
              VIRGINIA RETIREMENT SYSTEM


                                 FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                                                David H. Beck, Judge

                                (John Barry Donohue, Jr., on briefs), for appellant.

                                (Kenneth T. Cuccinelli, II, Attorney General; Brian J. Goodman,
                                Legal Affairs & Compliance Coordinator, on brief), for appellee.


                      Rebecca N. Whittington appeals a decision of the Circuit Court of Spotsylvania County

              affirming the final case decision of the Virginia Retirement System (VRS) denying her claim for

              disability retirement benefits. On appeal, Whittington contends the circuit court erred in:

              (1) affirming the decision of VRS because such denial was not supported by substantial evidence or

              by substantial evidence on the whole record; (2) denying her request to reverse the decision of VRS

              denying her application for disability retirement benefits because such denial was not supported by

              substantial evidence or by substantial evidence on the whole record; and (3) denying her application

              for reasonable costs and attorney’s fees because she should have prevailed on her claim for

              disability retirement benefits. We have reviewed the record, VRS’s final case decision, and the final

              decision of the circuit court, and find no reversible error. Accordingly, we affirm for the reasons

              fully set forth by the circuit court in its final order incorporating its bench ruling of January 16,

              2013. See Whittington v. Virginia Retirement System, Case No. CL11-1330 (Jan. 29, 2013). We

                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.


                                                                                         Affirmed.




                                               -2-